Citation Nr: 0927874	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bollinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted service connection for 
PTSD and assigned a 50 percent rating, effective January 16, 
2004.

Historically, the Veteran's service connection claim for PTSD 
was denied in an April 2004 rating decision by the RO.  After 
the submission of additional evidence, the RO issued the 
December 2004 decision on appeal.

The Veteran testified before the undersigned at an April 2007 
Board videoconference hearing.


FINDING OF FACT

The Veteran's PTSD is manifested by passive suicidal ideation 
and impaired impulse control, difficulty in adapting to 
stressful circumstances, and social isolation, but is not 
manifested by gross impairment in thought process or 
communication, grossly inappropriate behavior, persistent 
delusions or hallucinations, or memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
70 percent for PTSD, but not greater, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130 (Diagnostic Code 
9411) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in January 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  However, this letter did not address the 
criteria for establishing a disability rating or effective 
date.

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date with respect to his claim for PTSD.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice was not received prior to the initial rating decision.  
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO cured any VCAA notice deficiency by issuing corrective 
notice in March 2006.  The RO then readjudicated the case in 
an April 2006 Statement of the Case (SOC), and in subsequent 
September 2006 and November 2007 Supplemental Statements of 
the Case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

In the Veteran's December 2005 Notice of Disagreement (NOD), 
he took issue with the initial disability rating and is 
presumed to be seeking the maximum benefits available under 
the law for each issue.  Dingess; see also AB v. Brown. 
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued an April 2006 SOC which 
contained, in part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant. See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Moreover, since VA's notice criteria was 
satisfied because the RO granted the Veteran's claim for 
service connection, the Board also finds that VA does not run 
afoul of the recent holding by the U.S. Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Veteran's service treatment records, VA treatment 
records, VA authorized examination report, and lay statements 
have been associated with the claims file.  The Board notes 
specifically that the Veteran was afforded a VA examination 
in November 2004.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the Veteran's complaints and symptoms; fully addresses the 
relevant rating criteria; and contains a discussion of the 
effects of the Veteran's service-connected disability on the 
Veteran's employment and daily activities.  There is no 
evidence the Veteran's disability has gotten worse, nor has 
the Veteran made such an assertion.  Therefore, although 
several years have passed since the Veteran was afforded a VA 
examination, remand for an additional examination is not 
required.  See VAOPGCPREC 11-95 (an examination which was 
adequate for purposes of determination of the claim by the 
agency of original jurisdiction will ordinarily be adequate 
for purposes of the Board's determination, except to the 
extent that the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the examination).

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  The Board has 
considered whether a staged rating is appropriate; however, 
the evidence of record does not establish distinct time 
periods where the Veteran's service-connected disability 
results in symptoms that would warrant different ratings.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 
 
The diagnostic criteria set forth in The American Psychiatric 
Association's: Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125(a). 
 
The Veteran is currently assigned a 50 percent rating for 
PTSD under Diagnostic Code 9411.  A 50 percent rating is 
warranted for PTSD when there is an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008). 
 
The next higher rating, 70 percent, requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  Id. 
 
A 100 percent rating contemplates total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 
 
The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the Veteran meets the criteria for a 
higher rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. §§ 4.2, 4.6. 
 
In assessing the evidence of record, the Board has reviewed 
the Veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). 
 
GAF scores from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  DSM-IV at 46-47. 

The criteria for evaluating PTSD, identified above, include 
symptoms that are observable and identifiable by laypersons.  
The Veteran and other lay witnesses are competent to testify 
regarding these symptoms.

The Veteran submitted several lay statements in March 2004 in 
support of his claim.  In his own statement, with respect to 
symptomatology, the Veteran reported problems interacting 
with people.  He avoided crowds and limited his public 
activity.  He stated that he's never been able to establish 
or maintain good friendships.  He described himself as a 
loner who isolates himself and withdraws from others.  He 
stated that he had never been married.  He trusted only a few 
guys at his motorcycle club, and that the only person he 
cared for was his 14-year-old son.  The Veteran reported 
being depressed all the time, and thinking of suicide daily.  
He had conflicts with superiors at work, but stated that he 
chose trucking as an occupation because he can be on his own.  
He stated that he has strange dreams, always sits with his 
back to the wall in restaurants, and has frequent feelings of 
anxiety, as well as crying spells.  He also reported low 
self-esteem, severe mood swings, fits of anger and rage, and 
under certain circumstances, violent behavior.  He had 
difficulty sleeping, but occasionally "crashed" and had 
difficulty getting up, and had difficulties with memory.  He 
reported being very security-conscious, locking and setting 
booby traps on his doors and windows.  He stated that he felt 
guilty for surviving while some of his comrades did not.  The 
presence of Asian people caused him to tense up.  Additional 
statements from the Veteran's brother, P.F., and sister, 
P.H., supported several of the Veteran's own statements.  
P.H. described one instance when the Veteran became enraged 
because she had been sending him cards and expressing 
concern.

The Veteran underwent a VA examination in November 2004.  The 
Veteran reported intrusive memories during the daytime and 
nightmares at night.  He tended to avoid things associated 
with war because they made his symptoms worse.  He reported 
feeling detached and estranged from others, and had 
difficulty forming close relationships.  He stated that his 
son is the only person he gets close to.  He experienced 
anger, hypervigilance, and startling easily.  He enjoyed 
solitary activities such as hunting and flying, and restored 
some old farm equipment as a hobby.  The Veteran's speech was 
normal in form and rate.  His affect was extremely tearful 
when he described events in Vietnam, particular with respect 
to his friend, [redacted].  He was otherwise able to show an 
appropriate range of expression.  He reported his mood as 
being chronically depressed.  His cognition was grossly 
intact.  There were no hallucinations, delusions, form of 
thought disorder, or suicidal or homicidal ideation.  His GAF 
score was 62.

VA treatment records show the Veteran was seen twice in 
December 2005.  On December 5, the Veteran was dressed 
casually with fair grooming and hygiene.  His behavior was 
tearful.  His affect was constricted and he avoided eye 
contact.  His speech was normal in rate and rhythm.  He 
described his mood as "depressed."  His thought content and 
process was clear, logical, and goal-directed. He denied any 
hallucinations or suicidal ideation.  He reported having 
"weird dreams" of beating on a window for help, but none 
arrives.  He reported a conflict with his ex-wife about their 
son, as well as recent change in his job resulting in more 
contact with management and bosses.  The change in employment 
frustrated him.  He denied the use of illegal drugs, but 
stated that he would smoke marijuana but for the drug testing 
conducted at his job.  He stated that he drank one-half pint 
of whiskey and a couple of beers at night.

On December 20, 2005, the Veteran was alert and attentive.  
His grooming was appropriate, and he spoke at a normal rate 
and rhythm.  His affect was labile and congruent with mood.  
His thought process and association was normal and coherent.  
His insight was good and memory was intact, though his 
judgment was impaired.  He denied hallucinations or unusual 
thought content, though expressed some passive suicidal 
ideation without plan.  He reported having nightmares often, 
and that they often pertain to the war.  The Veteran reported 
having no friends or family that he associates with, and 
indulged in activities that isolate him, such as plane rides 
and repairing motorcycles.  The Veteran's GAF score was 65.

The Veteran was seen again in February and March 2006.  The 
Veteran's appearance was good, and he was pleasant and 
cooperative.  His affect was full, and his speech, 
perception, memory and thought process were intact.  The 
Veteran was alert and fully oriented, and his mood, insight, 
and judgment were fair.  He expressed some passive suicidal 
ideation without plan.  He reported difficulties watching 
television or movies, and reported strange dreams and 
nightmares.  He also reported added stress from his truck 
driving job of 22 years.  He stated that he sometimes 
consumed one-half pint of whiskey and a couple of beers per 
day.  He worried about the welfare of his 17-year-old son.  
His GAF score was 65.

Additional lay statements in support of the Veteran's claim 
were submitted in September 2006.  These statements are from 
R.W., G.W., and R.P., who all work with the Veteran.  
Collectively, they reported that the Veteran had difficulties 
interacting with others in a work environment, including 
management and supervisors.  They also stated that the 
Veteran does not trust many of his coworkers and has been 
involved in arguments and altercations with them.  The 
Veteran often sat with his back against a wall at restaurants 
and bars, and was often depressed and withdrawn.  R.W. 
reported that he and the Veteran were laid off in July 2006, 
and noted that the Veteran's personal hygiene was lacking at 
times.  R.G. stated that there were a couple instances where 
the Veteran was "totally disoriented."  They also noted the 
Veteran had particular difficulty interacting and forming 
relationships with women.

As noted above, the Veteran testified before the undersigned 
at a hearing in April 2007.  The Veteran testified that he 
had divorced twice, and had no relationship with his first 
child but had a relationship with his second child.  With 
respect to current symptoms, he described altercations with 
work supervisors, and stated that he chose truck driving 
because it allowed him to isolate himself, though he 
testified that there were four or five people at work with 
whom he occasionally went out to a restaurant or bar with.  
He stated that, when he was younger, he was involved in 
physical alterations, but now his altercations were verbal.  
He dealt with his symptoms by staying by himself and drinking 
alcohol.  He often stayed home and watched television or 
played on the computer.  He described speaking "what I 
feel," which he said most people don't like to hear.  He 
expressed a desire to start smoking marijuana, but understood 
that this could potentially cost him his job.  He had 
difficulty sleeping, and sometimes woke up four or five times 
a night.  He experienced intrusive thoughts, particularly 
centered on the loss of his friend, [redacted], in Vietnam.  He 
focused on solitary recreational activities, such as working 
on motorcycles and flying.

Based on the evidence of record, the Board finds that the 
Veteran's disability picture most closely approximates a 70 
percent disability rating.  Although there is no evidence of 
such symptoms as spatial disorientation, intermittently 
illogical speech, or near-continuous panic or depression 
affecting the ability to function independently, the Veteran 
endorses several other symptoms consistent with a 70 percent 
rating.  The Veteran's disability is manifested by symptoms 
such as passive suicidal ideation, demonstrated in treatment 
records and the Veteran's own statements, difficulty adapting 
to stressful situations as described by the Veteran's co-
workers, and impaired impulse control, such as the incident 
in which he became enraged at his sister.  The Veteran also 
took great measures to isolate himself socially.  Although 
the Veteran's GAF scores indicate no more than moderate 
impairment of functioning, the overall weight of the evidence 
suggests that the Veteran's disability approximates a 70 
percent rating.

However, the Veteran's disability is not manifested by many 
of the symptoms found in the higher 100 percent rating.  He 
does not have persistent delusions or hallucinations.  He did 
not demonstrate gross impairment in thought process or 
communication.  Indeed, he was able to effectively 
communicate the impact of his disability.  He did not have 
memory loss with respect to basic concepts such as the names 
of close relatives, his occupation, or his own name.  

In sum, the evidence demonstrates that the overall picture of 
the Veteran's PTSD is accurately rated through a 70 percent 
disability rating.

The Board has also considered rating the Veteran on an 
extraschedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a claimant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.  Moreover, 
the evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to 
service-connected PTSD.  Although there is evidence that the 
Veteran's disability resulted in difficulties at work, there 
is no evidence that his PTSD caused marked interference with 
employment beyond that which is already contemplated in the 
70 percent rating being assigned herein.  A statement by the 
Veteran's co-worker indicates that they were both laid off in 
July 2006, which suggests that the Veteran lost his job for 
reasons that were not specific to him.


ORDER

An initial rating of 70 percent for PTSD, but not greater, is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.



____________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


